 



EXHIBIT 10.1
Long Term Revolving Note

          Note Date:   April 16, 2007   $10,000,000.00 Maturity Date:  
April 16, 2012    

FOR VALUE RECEIVED, RED TRAIL ENERGY, LLC, a North Dakota limited liability
company (“BORROWER”) promises to pay to the order of First National Bank of
Omaha (“BANK”), at its principal office or such other address as BANK or holder
may designate from time to time, the principal sum of Ten Million and 00/100
Dollars ($10,000,000.00), or the amount shown on the BANK’s records to be
outstanding, plus interest (calculated on the basis of actual days elapsed in a
360-day year) accruing each day on the unpaid principal balance at the annual
interest rates defined below. Absent manifest error, the BANK’S records shall be
conclusive evidence of the principal and accrued interest owing hereunder.
This promissory note is executed pursuant to a Construction Loan Agreement
between BORROWER and BANK dated as of December 16, 2005, (the Construction Loan
Agreement, together with all amendments thereto is called the “AGREEMENT”). All
capitalized terms not otherwise defined in this note shall have the meanings
provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue
based on a one month LIBOR RATE plus three hundred forty (340) basis points from
time to time until maturity, and at the LIBOR RATE plus six hundred (600) basis
points in excess of said aggregate interest rate from time to time after
maturity, whether by acceleration or otherwise. Interest shall be calculated on
the basis of a 360-day year, counting the actual number of days elapsed.
REVOLVING FEATURE. The BORROWER may reborrow, on a revolving basis, that
principal amount repaid on this promissory note which remains at a variable
interest rate. BORROWER will pay BANK an unused commitment fee of three-tenths
of one percent (3/10%) assessed quarterly in arrears against the unused portion
of the note amount. Pursuant to this revolving loan feature the BANK will lend
the BORROWER, from time to time until maturity of this note such sums as the
BORROWER may request by reasonable same day notice to the BANK, received by the
BANK not later than 11:00 A.M. Omaha time, but which shall not exceed in the
aggregate principal amount at any one time outstanding, $10,000,000.00. The
BORROWER may borrow, repay and reborrow hereunder, from the date of this
AGREEMENT until the maturity of this note, said amount or any lesser sum which
is $10,000.00 or an integral multiple thereof.
INCENTIVE PRICING. The interest rate applicable to this promissory note is
subject to reduction after a date six months subsequent to CONSTRUCTION
COMPLETION DATE, based on the business results of BORROWER. In the event that
BORROWER maintains the following ratios, measured monthly, the interest rates
will be reduced accordingly:

1



--------------------------------------------------------------------------------



 



          If INDEBTEDNESS to NET WORTH       is less than:   Interest will be:  
1.15: 1.00
  LIBOR RATE plus 325 basis points
1.00: 1.00
  LIBOR RATE plus 300 basis points
.75 : 1.00
  LIBOR RATE plus 275 basis points

REPAYMENT TERMS. Interest and principal shall be paid as set forth in the
AGREEMENT, Any remaining principal balance, plus any accrued but unpaid
interest, shall be fully due and payable on April 16, 2012; if not sooner paid.
PREPAYMENT. The BORROWER may prepay this promissory note in full or in part at
any time. Provided, however, a condition of any prepayment of all of the FIXED
RATE NOTE, VARIABLE RATE NOTE, and LONG TERM REVOLVING NOTE is that certain fees
shall be paid to BANK. If such complete prepayment occurs within the first three
years following COMPLETION DATE, a fee of one (1%) percent of the amount prepaid
shall be paid to BANK. Any prepayment may be applied in inverse order of
maturity or as the BANK in its sole. discretion may deem appropriate. Such
prepayment shall not excuse the BORROWER from making subsequent payments each
quarter until the indebtedness is paid in full. No payment of EXCESS CASH FLOW
shall be the cause of a payment to BANK for interest rate breakage fees or
otherwise result in any prepayment fee.
ADDITIONAL TERMS AND CONDITIONS. The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys fees and legal expenses incurred by the BANK if this
promissory note is not paid as provided above. This promissory note shall be
governed by the substantive laws of the State of Nebraska.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this promissory note, to the extent allowed by
law, hereby waives presentment, demand for payment, notice of dishonor, protest,
and any notice relating to the acceleration of the maturity of this promissory
note.

            RED TRAIL ENERGY, LLC
      By:   /s/William A. Price         Name:   William A. Price        Title:  
Vice President     

            And
      By:   /s/Ambrose R. Hoff         Name:   Ambrose R. Hoff        Title:  
Chairman   

2



--------------------------------------------------------------------------------



 



         

STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

      On this 11th day of April, 2007, before me, the undersigned, a Notary
Public, personally appeared William Price, Vice President of Red Trail Energy,
LLC, on behalf of said entity, who executed the foregoing instrument, and
acknowledged that he executed the same as his voluntary act and deed and that of
the Company.

                  /s/ Deell Hoff       Notary Public
    Oct. 21, 20011  Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

STATE OF NORTH DAKOTA

COUNTY OF STARK   )
)
)   ss.

      On this 11th day of April, 2007, before me, the undersigned, a Notary
Public, personally appeared Ambrose Hoff, President of Red Trail Energy, LLC, on
behalf of said entity, who executed the foregoing instrument, and acknowledged
that he executed the same as his voluntary act and deed and that of the Company.

                  /s/ Deell Hoff       Notary Public
    Oct. 21, 20011  Deell Hoff
Notary Public
State of North Dakota
My Commission Expires     

3